Citation Nr: 0419730	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  99-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1972, and from July 1985 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and February 1999 rating 
decisions by the RO.  

In accordance with the veteran's request, a hearing before 
the Board in Washington, DC, was scheduled in August 2000.  
Although the veteran appeared at the Board, he suffered a 
myocardial infarction during his pre-hearing consultation 
with his representative that necessitated his immediate 
hospitalization.  His representative thereafter requested 
that the hearing be rescheduled.  Pursuant to this request, 
the Board remanded the case in August 2000 to afford the 
veteran an opportunity to appear at the Columbia RO.  See 
38 U.S.C.A. § 7107(b).  Evidence of record reflects that the 
veteran submitted a statement in September 2000 indicating 
his desire to withdraw his earlier request for a hearing 
before the Board, as he now desired a hearing before a 
hearing officer at the RO.  Accordingly, his request for a 
Board hearing is considered to be withdrawn.  38 C.F.R. § 
20.702(e) (2003).  (The record reflects that the veteran's 
hearing at the RO scheduled in January 2001 was canceled and 
an informal conference with a Decision Review Officer was 
held instead.)

The Board also remanded the case in May 2003.  It is again 
before the Board for appellate review.

The Board lastly notes that, in August 2003, the veteran 
raised the issues of entitlement to service connection for 
disability of the upper extremities, service connection for 
arthritis of the left hand and thumb, entitlement to an 
increased rating for right shoulder disability, and whether 
new and material evidence has been received to reopen a claim 
of service connection for left shoulder disability.  These 
issues are referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not have a heart disability that is 
attributable to active military service.


CONCLUSION OF LAW

The veteran does not have a heart disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003) (cardiovascular-
renal disease may be presumed to have been incurred in or 
aggravated during service if manifest to a degree of 10 
percent disabling within a year of separation from qualifying 
service).  If a reasonable doubt arises regarding such a 
determination, it will be resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2003).

In this case, the veteran claims that he had early symptoms 
of his heart disability in service as evidenced by his 
numerous complaints of chest pain.  He also claims that a 
February 1997 heart attack was brought on from a heart 
condition the veteran had in service.  For the reasons that 
follow, the Board finds that service connection for a heart 
disability is not warranted.

The veteran's service medical records show numerous 
complaints of chest pain, mostly attributed to noncardiac 
reasons, but there was an assessment of possible angina in 
September 1990.  

Post-service VA examination reports show that, when examined 
by VA in January 1995, the veteran's heart sounds were 
distant and clear, rhythm was regular, and no murmurs were 
heard.  History of duodenal ulcer, benign prostatic 
hypertrophy, and high frequency hearing deficit were 
diagnosed.  When examined by VA in December 1998, the veteran 
complained of long-standing history of heartburn associated 
with retrosternal chest tightness and pain.  These symptoms 
were intermittent and associated with regurgitation.  It was 
noted that the veteran had had a myocardial infarction in 
1997 for which treatment consisted of, among other things, a 
percutaneous transluminal coronary angioplasty.  A stent was 
also performed.  The impression was classic features of 
gastroesophageal reflux disease.

Post-service private hospital reports show that, in February 
1997, the veteran suffered an inferior myocardial infarction.  
In April 1998, he underwent left heart catheterization.  The 
impression was atherosclerotic coronary artery disease (CAD) 
with previous history of infarct and angioplasty of the right 
coronary artery with chest pain of undetermined etiology.

A VA heart examination was conducted in March 1999 and the 
impression was CAD.  The VA examiner reviewed the veteran's 
medical records and was not able to find evidence of any link 
of CAD to the veteran's military service.  The examiner noted 
that the veteran had appropriate evaluations for his 
complaints of chest pain and all were negative.  

Post-service VA and private treatment reports, dated from 
1997 to 2003,  show continued treatment for cardiac-related 
problems.  An August 1999 VA discharge summary reflects 
discharge diagnoses of CAD and unstable angina.

Correspondence from Dr. W.J., dated in March 2001, indicates 
that the veteran had chest symptoms suspicious for angina 
beginning as early as 1990 and although this evaluation at 
that time was negative, Dr. W.J. suspected this was an early 
manifestation of the veteran's ischemic heart disease which 
became clinically evidenced later.

A February 2001 VA outpatient treatment report indicates that 
a VA physician noted that CAD was present since 1990 when the 
veteran presented with angina.  

When the case was last before the Board in May 2003, it found 
that, despite acquiring a VA cardiac examination report 
prepared in May 2003, such VA examination report was 
inadequate because the VA examiner failed to indicate 
specifically whether the veteran's heart disability or 
previous heart attack was related to service.  A VA 
examination was necessary as the evidence in the file 
contained conflicting medical opinions regarding the etiology 
of the veteran's heart disability.  As noted above, a March 
1999 VA examiner provided an opinion that CAD did not have an 
onset in service.  On the other hand, a VA physician 
indicated that CAD was present since 1990 when the veteran 
presented with angina, and Dr. W.J. had indicated that the 
veteran had chest symptoms suspicious for angina in 1990 and 
he suspected that they were an early manifestation of the 
veteran's ischemic heart disease.  Consequently, to satisfy 
VA's duty to assist the veteran in developing facts pertinent 
to the claim, more information was necessary to evaluate the 
veteran's claim of service connection for heart disability.  

Pursuant to the Board's May 2003 remand, a VA cardiac 
examination was conducted in July 2003, a review of the 
claims file was performed, and a medical nexus opinion was 
obtained.  In a July 2003 VA examination report, the examiner 
provided a detailed history of the veteran's heart-related 
problems including in-service findings.  The diagnoses 
included CAD.  The examiner opined that, based on the 
evidence and review of the medical record, the veteran had an 
extensive work-up while on active duty including a stress 
test, when it was found that the veteran had a noncardiac 
origin of pain.  It was the examiner's opinion that the 
veteran's CAD and post-service heart attack were not related 
to service.  The veteran was having hypercholesterolemia and 
smoking three packs per day, which were the risk factors 
present when he was on active duty and the veteran was 
treated for cholesterol lowering agent during service.  
Moreover, the examiner opined that, based on the material 
facts of record, the veteran's 1997 myocardial infarction was 
not related to the chest pain in service because the veteran 
was extensively worked up at that time, and his stress test 
was negative.

Correspondence from Dr. L.F., dated in August 2003, indicates 
that the veteran had been treated for CAD since 1997.  Dr. 
L.F. noted that, in talking with the veteran, the veteran had 
had symptoms consistent with angina since 1990 and described 
a squeezing, crunching type pain in the chest that radiated 
across the chest with activity.  Dr. L.F. noted that, from a 
historical standpoint, this was certainly consistent with 
angina.

In this regard, it is the Board's conclusion that the 
evidence against the veteran's claim of service connection 
outweighs the evidence in favor of it.  Simply put, due to 
the comprehensive review of the file by the March 1999 and 
July 2003 VA examiners, and the available service records, 
which are consistent with the conclusions reached by these VA 
examiners, the Board finds the opinions provided by the March 
1999 and July 2003 examiners to be more persuasive than the 
opinion provided by a February 2001 VA physician, Dr. W.J., 
or Dr. L.F.  This is so because the March 1999 and July 2003 
VA opinions are more specific in nature and appear to be 
based on an analysis of the facts in this particular case in 
terms of the veteran's actual service medical records as well 
as the post-service medical records in his claims file.  
These VA physicians opined that the veteran's heart 
disability including CAD was not related to the possible 
impression of angina in service, or due to military service.  
These opinions were arrived at after reviewing the veteran's 
service medical records and claims file.  The July 2003 VA 
examiner also explored the etiology of any heart disability 
by relying on the medical evidence of record, including in-
service findings.  On the other hand, although a February 
2001 VA outpatient treatment physician, Dr. W.J., and Dr. 
L.F.'s statements support the veteran's contentions that the 
veteran's CAD was present since 1990, the salient point to be 
made in regard to these opinions is that they appear to rely, 
in large measure, on a recitation of what the veteran told 
them.  There is no indication that these examiners formed 
their opinions based on a review of the clinical findings 
documented in and since service, but on the veteran's self-
reported history and post-service treatment of the veteran.  
In the context of the entire record, the Board does not find 
this to be persuasive medical evidence regarding the onset of 
a heart disability.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (medical history recorded by medical professional 
unenhanced by any medical judgment is not competent medical 
evidence).  As noted above, these opinions are unsupported 
and unexplained in the context of what the actual records 
show.  In other words, the opinions appear to be somewhat 
speculative-without a basis in fact.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) (holding that doctor's statement 
using the term "could" without supporting clinical data or 
other rationale was too speculative to provide degree of 
certainty required for medical nexus).  

As noted above, in order to grant service connection, there 
must be competent medical evidence of both current disability 
and of a relationship between that disability and service.  
The record, however, does not show that the veteran currently 
experiences any heart disability that is attributable to his 
period of active military service.  Additionally, the 
statutory presumption of 38 C.F.R. § 3.307 does not aid the 
veteran because no evidence has been submitted to show that 
he had any heart disease that was manifested within a year of 
his separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2003).  

In reaching the above conclusion, the Board has considered 
the statements of the veteran to the effect that his heart 
disability had its onset during service.  In this regard, the 
Board notes that, while the veteran is competent to recite 
problems, especially specific injury or symptoms he may have 
experienced during service and since, medical evidence is 
required to show a nexus to the difficulties the veteran may 
have experienced during or due to service.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay witnesses are competent to 
describe painful experiences and symptoms that result 
therefrom).  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for a heart disability.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would in turn give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), which was signed into law on November 9, 2000.  
38 C.F.R. § 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence VA will 
retrieve.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim of service connection for a heart 
disability.  

The record reflects that the veteran was specifically advised 
in July 2003 of the information and evidence needed to 
substantiate the claim, and that the correspondence 
additionally informed him of what evidence VA was responsible 
for obtaining, and what evidence he was responsible for 
obtaining.  The need for specific evidence from the veteran 
was discussed and the veteran was informed that he could 
request assistance in obtaining any outstanding evidence.  
The Board concludes that the veteran has been given the 
required notice in this case, at least to the extent of what 
was required to substantiate his claim of service connection 
for a  heart disability.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the appellant.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claim.  This 
includes the veteran's service medical records as well as VA 
and private treatment records, and the veteran has not 
indicated that additional records exist that would have an 
effect on the Board's analysis.  

Additionally, the veteran was provided with opportunities to 
request a hearing in order to provide testimony in support of 
his claim.  Although the veteran appeared in Washington D.C. 
for his scheduled Board hearing in August 2000, he suffered a 
myocardial infarction prior to the hearing, which 
necessitated his immediate hospitalization.  Another hearing 
at the RO was scheduled in January 2001; however, such 
hearing was canceled and an informal conference with a 
Decision Review Officer was held instead.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was most 
recently afforded a VA examination in July 2003 and an 
examiner has provided an opinion regarding the question of 
whether a heart disability was related to service.  The Board 
finds that another VA examination is not necessary, and that 
the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  The Board is not aware of any outstanding evidence.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for a heart disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



